SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Ciena Corporation (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 17 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.171779309 13G/A Page 2of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge International LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,279,250 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,279,250 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,279,250 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.31% 12 TYPE OF REPORTING PERSON OO CUSIP No.171779309 13G/A Page 3of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Long/Short Equity Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON PN CUSIP No.171779309 13G/A Page 4of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Long/Short Equity Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% 12 TYPE OF REPORTING PERSON OO CUSIP No.171779309 13G/A Page 5of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Long/Short Institutional Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 482,850 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 482,850 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 482,850 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.49% 12 TYPE OF REPORTING PERSON OO CUSIP No.171779309 13G/A Page 6of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Managed Portfolio Master, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 85,501 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 85,501 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 85,501shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.09% 12 TYPE OF REPORTING PERSON OO CUSIP No.171779309 13G/A Page 7of 17 Pages 1 NAME OF REPORTING PERSONS STAR L.P. (a statistical arbitrage strategy) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands, British West Indies NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.00% 12 TYPE OF REPORTING PERSON PN CUSIP No.171779309 13G/A Page 8of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Long/Short Equity Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,165,399 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,165,399 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,165,399 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.20% 12 TYPE OF REPORTING PERSON OO CUSIP No.171779309 13G/A Page 9of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Long-TermEquity Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 60,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 60,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 60,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.06% 12 TYPE OF REPORTING PERSON PN CUSIP No.171779309 13G/A Page 10of 17 Pages 1 NAME OF REPORTING PERSONS Highbridge Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION State of Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 5,075,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 5,075,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,075,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.15% 12 TYPE OF REPORTING PERSON OO CUSIP No.171779309 13G/A Page 11of 17 Pages 1 NAME OF REPORTING PERSONS Glenn Dubin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 5,075,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 5,075,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,075,400 shares of Common Stock Call rights to purchase 2,500 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.15% 12 TYPE OF REPORTING PERSON IN CUSIP No.171779309 13G/A Page 12of 17 Pages This Amendment No. 1 (this "Amendment") amends the statement on Schedule 13G filed on June 17, 2011 (the Original Schedule 13G as amended, the "Schedule 13G"), with respect to the shares of common stock, $0.01 par value (the "Common Stock") of Ciena Corporation, a Delaware corporation (the “Company”). Capitalized terms used herein and not otherwise defined have the meanings set forth in the Schedule 13G. This Amendment amends and restates Items 2(a), 2(b), 2(c), 4 and Exhibit I in their entirety as set forth below. Item 2(a). NAME OF PERSON FILING Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE Item 2(c). CITIZENSHIP Highbridge International LLC c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies Highbridge Long/Short Equity Fund, L.P. c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York10019 Citizenship:State of Delaware Highbridge Long/Short Equity Fund, Ltd. c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies Highbridge Long/Short Institutional Fund, Ltd. c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies Highbridge Managed Portfolio Master, Ltd. Walkers Corporate Services Limited, Walker House 87 Mary Street George Town, Grand Cayman KY1-9005, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies STAR, L.P. (a statistical arbitrage strategy) c/o Harmonic Fund Services The Cayman Corporate Centre, 4th Floor 27 Hospital Road Grand Cayman, Cayman Islands, British West Indies Citizenship:Cayman Islands, British West Indies CUSIP No.171779309 13G/A Page 13of 17 Pages Highbridge Long-Term Equity Master Fund, L.P. c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York 10019 Citizenship: State of Delaware Highbridge Long/Short Equity Master Fund, L.P. c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York 10019 Citizenship: State of Delaware Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York10019 Citizenship:State of Delaware Glenn Dubin c/o Highbridge Capital Management, LLC 40 West 57th Street, 33rd Floor New York, New York 10019 Citizenship:United States Item 4. OWNERSHIP (a) Amount beneficially owned: As of the date hereof, (i) Highbridge International LLC holds 2,279,250 shares of Common Stock, (ii) Highbridge Long/Short Equity Fund, L.P. no longer beneficially owns any shares of Common Stock, (iii) Highbridge Long/Short Equity Fund, Ltd. no longer beneficially owns any shares of Common Stock, (iv) Highbridge Long/Short Institutional Fund, Ltd. holds 482,850 shares of Common Stock, (v) Highbridge Managed Portfolio Master, Ltd. holds 85,501 shares of Common Stock, (vi) STAR L.P. (a statistical arbitrage strategy) holds 2,400 shares of Common Stock and call rights to purchase 2,500 shares of Common Stock, (vii) Highbridge Long-Term Equity Master Fund, L.P. beneficially owns 60,000 shares of Common Stock, (viii) Highbridge Long/Short Equity Master Fund, L.P. beneficially owns 2,165,399 shares of Common Stock, and (ix)each of Highbridge Capital Management, LLC and Glenn Dubin may be deemed the beneficial owner of the 5,075,400 shares of Common Stock held by Highbridge International LLC, Highbridge Long/Short Institutional Fund, Ltd., Highbridge Managed Portfolio Master, Ltd.,STAR L.P. (a statistical arbitrage strategy), Highbridge Long-Term Equity Master Fund, L.P. and Highbridge Long/Short Equity Master Fund, L.P.,and call rights to purchase 2,500 shares of Common Stock held by STAR L.P. (a statistical arbitrage strategy). Highbridge Capital Management, LLC is the trading manager of Highbridge International LLC, Highbridge Long/Short Equity Fund, L.P., Highbridge Long/Short Equity Fund, Ltd., Highbridge Long/Short Institutional Fund, Ltd.,STAR L.P. (a statistical arbitrage strategy), Highbridge Long-Term Equity Master Fund, L.P. andHighbridge Long/Short Equity Master Fund, L.P.Highbridge Capital Management, LLC is an advisor toHighbridge Managed Portfolio Master, Ltd.Glenn Dubin is the Chief Executive Officer of Highbridge Capital Management, LLC.The foregoing should not be construed in and of itself as an admission by any Reporting Person as to beneficial ownership of shares of Common Stock owned by another Reporting Person.In addition, each of Highbridge Capital Management, LLC and Glenn Dubin disclaims beneficial ownership of the shares of Common Stock held by Highbridge International LLC, Highbridge Long/Short Institutional Fund, Ltd., Highbridge Managed Portfolio Master, Ltd.,STAR, L.P. (a statistical arbitrage strategy), Highbridge Long-Term Equity Master Fund, L.P. and Highbridge Long/Short Equity Master Fund, L.P. CUSIP No.171779309 13G/A Page 14of 17 Pages (b) Percent of class: The percentages used herein and in the rest of this Amendment are calculated based upon 98,650,166 shares of Common Stock issued and outstanding as of January 24, 2012, as disclosed in the Company's Definitive Proxy Statement on Schedule 14A for the annual meeting of stockholders of the Company to be held March 21, 2012, filed with the Securities and Exchange Commission on February 2, 2012. Therefore, as of the date hereof, based on the Company's outstanding shares of Common Stock, (i) Highbridge International LLC may be deemed to beneficially own 2.31% of the outstanding shares of Common Stock of the Company, (ii) Highbridge Long/Short Equity Fund, L.P. no longer beneficially owns anyshares of Common Stock of the Company, (iii) Highbridge Long/Short Equity Fund, Ltd. no longer beneficially owns any shares of Common Stock of the Company, (iv) Highbridge Long/Short Institutional Fund, Ltd. may be deemed to beneficially own 0.49% of the outstanding shares of Common Stock of the Company, (v) Highbridge Managed Portfolio Master, Ltd. may be deemed to beneficially own 0.09% of the outstanding shares of Common Stock of the Company, (vi) STAR L.P. (a statistical arbitrage strategy) may be deemed to beneficially own 0.00% of the outstanding shares of Common Stock of the Company,(vii) Highbridge Long-Term Equity Master Fund, L.P. may be deemed to beneficially own 0.06% of the outstanding shares of Common Stock of the Company, (viii) Highbridge Long/Short Equity Master Fund, L.P. may be deemed to beneficially own 2.20% of the outstanding shares of Common Stock of the Company and (ix) each of Highbridge Capital Management, LLC and Glenn Dubin may be may be deemed to beneficially own 5.15% of the outstanding shares of Common Stock of the Company held by Highbridge International LLC, Highbridge Long/Short Institutional Fund, Ltd., Highbridge Managed Portfolio Master, Ltd.,STAR L.P. (a statistical arbitrage strategy), Highbridge Long-Term Equity Master Fund, L.P. and Highbridge Long-Term Equity Master Fund, L.P. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote See Item 4(a) (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of See Item 4(a) CUSIP No.171779309 13G/A Page 15of 17 Pages Exhibits: Exhibit I: Exhibit I: Joint Filing Agreement, dated as of February 14, 2012, by and among Highbridge International LLC, Highbridge Long/Short Equity Fund, L.P., Highbridge Long/Short Equity Fund, Ltd., Highbridge Long/Short Institutional Fund, Ltd., Highbridge Managed Portfolio Master, Ltd., STAR L.P. (a statistical arbitrage strategy), Highbridge Long-Term Equity Master Fund, L.P.,Highbridge Long/Short Equity Master Fund, L.P., Highbridge Capital Management, LLC and Glenn Dubin. CUSIP No.171779309 13G/A Page 16of 17 Pages SIGNATURES After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information with respect to it set forth in this statement is true, complete, and correct. DATE:February 14, 2012 HIGHBRIDGE CAPITAL MANAGEMENT, LLC HIGHBRIDGE INTERNATIONAL LLC By: Highbridge Capital Management, LLC its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT EQUITY FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY FUND, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT INSTITUTIONAL FUND, LTD. HIGHBRIDGE MANAGED PORTFOLIO MASTER, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Advisor By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director STAR, L.P. (a statistical arbitrage strategy) By: Highbridge Capital Management, LLC its Trading Manager /s/ Glenn Dubin GLENN DUBIN By: /s/ John Oliva Name: John Oliva Title: Managing Director HIGHBRIDGE LONG-TERM EQUITY MASTER FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY MASTER FUND, L.P. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director CUSIP No.171779309 13G/A Page 17of 17 Pages EXHIBIT I JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the shares of Common Stock, par value $0.01 per share, of Ciena Corporation, is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. DATE:February 14, 2012 HIGHBRIDGE CAPITAL MANAGEMENT, LLC HIGHBRIDGE INTERNATIONAL LLC By: Highbridge Capital Management, LLC its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT EQUITY FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY FUND, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director HIGHBRIDGE LONG/SHORT INSTITUTIONAL FUND, LTD. HIGHBRIDGE MANAGED PORTFOLIO MASTER, LTD. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Advisor By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director STAR, L.P. (a statistical arbitrage strategy) By: Highbridge Capital Management, LLC its Trading Manager /s/ Glenn Dubin GLENN DUBIN By: /s/ John Oliva Name: John Oliva Title: Managing Director HIGHBRIDGE LONG-TERM EQUITY MASTER FUND, L.P. HIGHBRIDGE LONG/SHORT EQUITY MASTER FUND, L.P. By: Highbridge Capital Management, LLC By: Highbridge Capital Management, LLC its Trading Manager its Trading Manager By: /s/ John Oliva By: /s/ John Oliva Name: John Oliva Name: John Oliva Title: Managing Director Title: Managing Director
